United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4281
                        ___________________________

                          Jorge Estuardo Sanchez-Soto

                            lllllllllllllllllllllPetitioner

                                          v.

           Jefferson B. Sessions, III, Attorney General of United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: August 31, 2017
                            Filed: October 11, 2017
                                 [Unpublished]
                                ____________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

       Guatemalan citizen Jorge Estuardo Sanchez-Soto petitions for review of an
order of the Board of Immigration Appeals dismissing his appeal from the decision
of an immigration judge (IJ), which denied him withholding of removal and relief
under the Convention Against Torture (CAT).1 Having jurisdiction under 8 U.S.C.
§ 1252, this court denies the petition.

       Sanchez-Soto sought immigration relief based on his membership in two
particular social groups: (1) Guatemalans whose families have been targeted for
attacks by gangs and continue to receive threats, and (2) returnees from the United
States who are perceived to be wealthy. In concluding that he was ineligible for
withholding of removal, the IJ found that he failed to demonstrate past or future
persecution based on his membership in a cognizable social group. Sanchez-Soto
offered no evidence showing his proposed groups were viewed as socially distinct
within Guatemalan society, and failed to distinguish them from groups previously
held not cognizable. See Ngugi v. Lynch, 826 F.3d 1132, 1137-39 (8th Cir. 2016)
(whether group is particular social group is question of law reviewed de novo); De
Castro-Gutierrez v. Holder, 713 F.3d 375, 380 (8th Cir. 2013) (social group must not
be defined just by fact its members have been targeted for persecution); Matul-
Hernandez v. Holder, 685 F.3d 707, 711-13 (8th Cir. 2012) (Guatemalans returning
from United States and perceived as wealthy is not particular social group).
Substantial evidence supports the agency’s factual determinations, and there was no
error of law. See Davila-Mejia v. Mukasey, 531 F.3d 624, 627, 629 (8th Cir. 2008)
(standard of review and withholding requirements).

      As to Sanchez-Soto’s CAT claim, his evidence did not show it is more likely
than not that he would be tortured if removed to his home country. See De Castro-
Gutierrez, 713 F.3d at 381-82 (standard for CAT relief).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________


      1
      The IJ’s denial of asylum is not before the panel. See Chay-Velasquez v.
Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).

                                        -2-